At the time of making the contract to move the defendant's goods, the plaintiff contemplated a part performance of it on Sunday, and the subsequent performance was in part on that day. The removal of the goods was not a work of necessity or mercy, and therefore the contract, being in violation of Gen. St., c. 255, s. 3, was illegal. The contract being entire, the plaintiff cannot recover for the labor performed on Saturday and Monday. Kidder v. Blake, 45 N. H; 630; Bixby v. Moor, 51 N.H. 402.
Judgment for the defendant.
ALLEN, J., did not sit: the others concurred. *Page 374